In DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 07/11/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/11/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-2, 7-10, and 13-17.
Applicants have canceled claims 3-6 and 11-12.
Claims 1-2, 7-10, and 13-17 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is being considered by the examiner.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 07/11/2022, with respect to claims 3, 4, 7, 10, and 15 have been fully considered and are persuasive. Applicants have either canceled or amended the claims to overcome the objections. The objections of claims 3, 4, 7, 10, and 15 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f) interpretation. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8, the claim currently recites “the first reference value is a reference heart rate minus a first threshold value” and “the second reference value is the reference heart rate pulse a second threshold value”. In light of the specification, the specification does not provide support that the calculated “first reference value” and “second reference value” are then used for explicitly causing the generation of a hypothyroidism alert or hyperthyroidism alert as required by claim 1. Paragraphs  [00218-00259] of the specification filed on 10/29/2021 generically describe different methods of calculating reference data to cause an alert. Paragraph [00255] generically recites that the reference data is calculated by adding or subtracting the estimated amount of change in biometric information to or from the reference period data. However, from the specification, it is not properly disclosed that a reference heart rate minus a first threshold causes a reference value to be used for a hypothyroidism alert, and a reference heart rate plus a second threshold value causes a reference value to be used for a hyperthyroidism alert. The only other recitation of adding/subtracting occurs in para. [00760], however, this is towards an embodiment including skin conductance. Claims 9-10 are rejected due to their dependence from claim 8. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7-10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 16, and 17 recite the limitation "generating a hypothyroidism alert … if the first heart rate index for the first day…". In light of the specification, it is unclear if “the first day” is referring to “a first one of the plurality of days”, or if “the first day” is referring to a first day of the first one of the plurality of days. In other words, it is unclear if a hypothyroidism alert is generated if a heart rate index calculated from a plurality of days is smaller than a reference value, or if a hypothyroidism alert is generated if a heart rate index of a specific day is smaller than a reference value. For the purposes of examination a hypothyroidism alert is generated if the first heart rate index calculated from a plurality of days is smaller than a first reference value. Claims 2, 7-10, and 13-14 are rejected due to their dependence from claims 1, 15, 16, and 17.
Claims 1, 15, 16, and 17 recite the limitation “generating a hyperthyroidism alert if the second heart rate index … if the second day is after a predetermined period …”. In light of the specification, it is unclear if “the second day” is referring to “a second one of the plurality of days”, or if “the second day” is referring to a second day of the second one of the plurality of days. In other words, it is unclear if a hyperthyroidism alert is generated if a heart rate index calculated from a plurality of days is greater than a reference value, or if a hyperthyroidism alert is generated if a heart rate index of a specific day is greater than a reference value. For the purposes of examination a hyperthyroidism alert is generated if the first heart rate index calculated from a plurality of days is larger than a first reference value and after a predetermined date. Claims 2, 7-10, and 13-14 are rejected due to their dependence from claims 1, 15, 16, and 17.
Regarding Claim 2, line 2 currently recites “classifying the patient into a hyperthyroidism treatment group or a hypothyroidism treatment group”, however, claim 1 recites that “the patient” is “a hyperthyroidism patient”. In light of the specification, it is unclear if “the patient” of claim 2 is the “hyperthyroidism patient” of claim 1. Further, if “the patient” of claim 2 is the “hyperthyroidism patient” of claim 1, it is unclear in light of the specification how the patient can be classified in a hypothyroidism treatment group if the hyperthyroidism patient is receiving a hyperthyroidism medication. For the purposes of examination, “the patient” of claim 2 and “a hyperthyroidism patient” of claim 1 are the same patient. 
Response to Arguments
Applicant’s arguments, see page 9-10 of Remarks, filed 07/11/2022, with respect to claims 1, 5-7, 9, 10, 16, and 17 have been fully considered and are persuasive. Applicants have either amended the claims to overcome the 112(b) rejections, or canceled the claims. The 112(b) rejection of claims 1-17 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-10, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-2, 7-10, and 13-17 are directed to “a method”, “a non-transitory computer-readable medium”, “a user terminal”, and “a server”, which describe one of the four statutory categories of patentable subject matter, i.e., a process and a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1, 15, 16, and 17 recite the abstract idea of a mathematical concept and mental process, as follows:
“computing a first heart rate index for a first one of the plurality of days using one or more of the heart rate measurements”;
“generating a hypothyroidism alert for the hyperthyroidism patient if the first heart index for the first day is smaller than a first reference value associated with hypothyroidism”;
“computing a second heart rate index for a second one of the plurality of days using one or more of the heart rate measurements”; and
“generating a hyperthyroidism alert if the second heart rate index is greater than a second reference value associated with hyperthyroidism and further if the second day is after a predetermined period from the prescription date, wherein if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism”.
Computing a first heart rate index and a second heart rate index as claimed, can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could view heart rate data printed on a piece of paper and determine an index based on the heart rate data. Further, a person with ordinary skill in the art could reasonably view heart rate data printed on a piece of paper and determine an average of a plurality of heart rate data values. There is currently nothing to suggest an undue level of complexity in the computing a first heart rate index and a second heart rate index. Therefore, a person could either mentally compute the indices with the aid of pen and paper or use basic mathematical concepts to determine a mean/average of the heart rate data over a plurality of days. Further, generating a hypothyroidism alert if the first heart rate index is smaller than a reference value, and generating a hyperthyroidism alert if the second heart rate index is greater than a second reference value, and not generating a hyperthyroidism alert if a period of time has not passed can be performed mentally or with the aid of pen and paper. A hypothyroidism and hyperthyroidism alert can be audio or visual cues given by a person. A person with ordinary skill in the art could reasonably, with the aid of pen and paper, determine if a value is above or below a threshold, and give an alert if a condition is met. Further, a person would be able to not give an alert if a time period has not passed. There is currently nothing to suggest an undue level of complexity in the computing first and second heart rate indices, and generating alerts if the indices are above or below certain thresholds. 
Prong Two: Claims 1, 15, 16, and 17 do not recite additional elements that integrate mental and mathematical process into a practical application. Therefore, the claims are “directed to” the mental and mathematical process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “non-transitory computer-readable medium” (claim 15), “communication unit, input unit, output unit, processing unit” (claim 16 and 17)), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “receiving drug taking information …” and “receiving heart rate measurements …” (claim 1, 15, 16, and 17)).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, a “communication unit, input unit, output unit, processing unit”, are well-understood, routine and conventional, as disclosed by Sipe et al. (Pub. No. US 2020/0305713) (Fig. 4, and para. [0181-0187]). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 15, 16, and 17 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre-solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“classifying the patient into a hyperthyroidism treatment group or a hypothyroidism treatment group based on the drug taking information” (claim 2), “the heart rate measurements comprising resting heart rates …” (claim 7), “the first reference value is a reference heart rate minus a first threshold value … the second reference value is a reference heart rate plus a second threshold value … the reference heart rate is calculated based on a thyroid hormone level or based on heart rates over a plurality of days” (claim 8), “confirming if the thyroid hormone level is received, the thyroid hormone level is within a normal range … computing the reference heart rate based on the resting heart rates including a first test day of the thyroid hormone level” (claim 9), “calculating a current heart rate based on the resting heart rates … estimating the reference heart rate … based on the thyroid hormone level” (claim 10)), 
Further describe the pre-solution activity (or the structure used for such activity) (“receiving heart rate measurements is less frequently than measuring the heart rate measurements” (claim 13)), and
Further describe the post-solution activity (“transmitting a signal to an external device for outputting the alert on a display unit” (claim 14)) (recited at a high level of generality).
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “an external device for outputting the alert on a display unit” is well-understood, routine, and conventional, as disclosed by Sipe et al. (Pub. No. US 2020/0305713), (Fig. 4, element 410, “output circuitry”, para. [0186] and para. [0219]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-2, 7-10, and 13-17 are rejected.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 12 of the Remarks, filed 07/11/2022, that independent claims 1 and 15-17 have been amended to recite limitations that integrate receiving heart rate measurements and computing heart rate measurements into a practical application. The Examiner respectfully disagrees. As recited above in the rejection, generating an alert of hypothyroidism or hyperthyroidism does not integrate the mental processes and mathematical processes into a practical application. Currently, the generated alerts can be a visual/audio alert to a patient. Further, the generated alert is currently not used in a meaningful way. For example, the generated alert does not effect a particular treatment for the patient. Instead, the claims are directed towards collecting heart rate information, analyzing the heart rate information, and generically displaying results of the of the collection and analysis steps. 
Claim Rejections - 35 USC § 103 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipe et al. (Pub. No. US 2020/0305713), hereinafter referred to as Sipe, in view of Jaehoon Moon (WO 2019/054553), hereinafter referred to as Moon, in view of Cooney et al. (Pub. No. US 2018/0365385), hereinafter referred to as Cooney.
The claims are generally directed towards a method concerning thyroid abnormality, the method comprising: receiving drug taking information of a hyperthyroidism patient diagnosed for hyperthyroidism, wherein the drug taking information includes a prescription date of a hyperthyroidism medication prescribed for the hyperthyroidism patient; receiving heart rate measurements of the hyperthyroidism patient for an extended period comprising a plurality of days during which the hyperthyroidism patient is supposed to take the hyperthyroidism medication; computing a first heart rate index for a first one of the plurality of days using one or more of the heart rate measurements; generating a hypothyroidism alert for the hyperthyroidism patient if the first heart index for the first day is smaller than a first reference value associated with hypothyroidism; computing a second heart rate index for a second one of the plurality of days using one or more of the heart rate measurements; and generating a hyperthyroidism alert if the second heart rate index is greater than a second reference value associated with hyperthyroidism and further if the second day is after a predetermined period from the prescription date, wherein if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism.
Regarding Claim 1, Sipe discloses a method concerning thyroid abnormality (Abstract, para. [0005], “heart rate parameter relative to changes … drug administered”), the method comprising: 
receiving drug taking information of a patient (Fig. 5A, element 502, and para. [0188], “receiving drug prescription information for a patient”), wherein the drug taking information includes a prescription date of a medication prescribed for the patient (para. [0188], “drug prescription information can include drug type and name, dosage amount and timing information …”, dosage timing information includes a date prescribed); 
receiving heart rate measurements of the patient (Fig. 5A, element 504, para. [0061], “ECG metrics including at least one heart rate parameter can include at least one of heart rate …”, and para. [0192], “analyze ECG data to derive one or more ECG metrics … heart rate metrics”) for an extended period comprising a plurality of days during which the patient is supposed to take the medication (para. [0192], “heart rate metrics can include average heart rate for a predetermined period of time … hours … days … weeks …” and para. [0194], “identify drug prescription information for the selected period of time …”, the received heart rate information is received along with the drug taking information); 
computing a first heart rate index for a first one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”); 
generating an alert for the patient if the first heart index for the first day is smaller than a first reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0232], “…may include bradycardia thresholds … when the patient’s average heart rate drops below the value set by the HCP controllable event parameters … report via the informational alert …”); 
computing a second heart rate index for a second one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”); and 
generating an alert if the second heart rate index is greater than a second reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0234], “…may include tachycardia thresholds … when the patients average heart rate rises above the value set by the HCP controllable event parameters … report via the informational alert …”).
However, Sipe does not explicitly disclose the patient is a hyperthyroidism patient taking a hyperthyroidism medication, and the generated alerts are either a hypothyroidism alert or a hyperthyroidism alert with reference values associated with hyperthyroidism or hypothyroidism.
Moon teaches of a system for managing and predicting hyperthyroidism by monitoring a resting heart rate of a patient (Abstract, and para. [0001]). Moon further teaches of monitoring a heart rate of a patient and outputting an alert if a heart rate is greater than a reference heart rate (para. [0040]). Moon further teaches that by monitoring a patients heart rate, it is possible to determine and increase the adherence to the patient’s medication and predict if a patient has stopped taking a medication (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sipe to explicitly use the method of monitoring a patients heart rate to determine if a patient has a risk of hyperthyroidism or hypothyroidism. Moon teaches that hyperthyroidism and predicting the occurrence can be done using a wearable device, specifically using a resting heart rate of the patient (para. [0004]). Further, Moon teaches that a resting heart rate can be used to output a warning to a user about potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would therefore recognize that using the method of determining if an average heart rate is above or below a threshold can be applied to determine if a patient has a risk of hyperthyroidism or hypothyroidism.
However, modified Sipe does not explicitly disclose determining if a predetermined period from the prescription data has occurred, and if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism.
Cooney teaches of a method for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sipe to explicitly disclose determining to output an alert based on if a predetermined period of time has elapsed. Cooney teaches that the method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Regarding Claim 2, modified Sipe discloses the method of claim 1, further comprising: classifying the patient into a hyperthyroidism treatment group or a hypothyroidism treatment group based on the drug taking information (Fig. 11, element 1102, para. [0259], “process can classify patients … classify the patients based on similar scoring schemes …”, the processor is capable of classifying patients based on received drug prescription information).
Regarding Claim 7, modified Sipe discloses the method of claim 1, wherein the heart rate measurements comprise resting heart rates (para. [0192], “ECG metrics can include cardiac parameters such as heart rate metrics … heart rate metrics can include average day time heart rate, night time heart rate, resting heart rate …”), wherein the first and second heart rate indices are computed based on the resting heart rates (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”).
Regarding Claim 8, modified Sipe discloses the method of claim 1.
However, modified Sipe does not explicitly disclose wherein the first reference value is a reference heart rate minus a first threshold value, wherein the second reference value is the reference heart rate plus a second threshold value, and wherein the reference heart rate is calculated based on a thyroid hormone level of the patient measured by a blood test and a heart rate of the patient, or is calculated based on heart rates of the patient for a plurality of consecutive days. 
However, Sipe does disclose that thresholds can be specified for determining if triggering criteria has occurred (para. [0223], para. [0230-0231]). Sipe further discloses that certain thresholds can include both bradycardia thresholds and can be in a specific range from 20 to 100 beats per minute and tachycardia thresholds and can be in a specific range from 100 to 250 beats per minute (para. [0232] and para. [0234]). Sipe further teaches that heart rate values from multiple days can be used in the criteria for triggering an alert (para. [0192]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to modify the method disclosed by modified Sipe to explicitly disclose calculating and setting first and second reference values based on a plurality of heart rates. Sipe teaches that specific thresholds can be set for indicating if criteria has occurred (para. [0232] and [0234]). One of ordinary skill would recognize that setting specific thresholds allows for a more accurate alert to be triggered. Sipe further teaches that the specific thresholds allow for patient-specific values to be used and updated (para. [0218]). 
Regarding Claim 9, modified Sipe discloses the method of claim 8.
However, modified Sipe does not explicitly disclose further comprising calculating the reference heart rate, wherein the heart rate measurements comprise resting heart rates, wherein calculating the reference heart rate comprises: confirming, if the thyroid hormone level is received, the thyroid hormone level is within a normal range; and computing, if the thyroid hormone level is in the normal range, the reference heart rate based on the resting heart rates of a plurality of consecutive days including a first test day of the thyroid hormone level.
Moon further teaches of calculating a reference heart by receiving normal a normal thyroid function level (para. [0014] and para. [0039]), and computing the reference heart rate based on the resting heart rate of a plurality of consecutive days including a first test day (para. [0039-0040] and para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sipe to explicitly calculate a reference heart rate when a thyroid hormone level is within a normal range and including a plurality of heart rate measurements. Moon teaches that a reference heart rate can be defined based on a normal state of the patient, including when the thyroid function of the user is normal (para. [0039]). One of ordinary skill would recognize that setting a reference value when the thyroid function is normal of the user would give an accurate baseline measurement for a true reference heart rate, and would also increase the accuracy of the alert being triggered.
Regarding Claim 10, modified Sipe discloses the method of claim 9.
However, modified Sipe does not explicitly disclose wherein calculating the reference heart rate further comprises: if the thyroid hormone level is not in the normal range, calculating a current heart rate based on the resting heart rates of a plurality of consecutive days including a second test day of the thyroid hormone level; and estimating the reference heart rate, when the patient’s thyroid function is normal, based on the thyroid hormone level and the current heart rate.
Moon further teaches of calculating a current heart rate based on the resting heart rate over a plurality of days (para. [0039-0040] and para. [0049]). Moon further teaches estimating the reference heart rate, when the thyroid function is normal, based on the thyroid hormone level and calculated current heart rate (para. [0039-0040] and para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sipe to explicitly disclose calculating a current heart rate based on a resting heart rate and estimating a reference heart rate based on the calculated heart rate. Moon teaches that determining a reference heart rate based on a calculated heart rate allows for thyroid abnormalities to be better managed and predicted (para. [0040]). 
Regarding Claim 13, modified Sipe discloses the method of claim 1, wherein receiving the heat rate measurements is less frequently than measuring of the heart rate measurements (Fig. 7A, element 704, para. [0219], “ECG data can include retrieving stored ECG data from a data storage device ...”, and para. [0177], “ECG data … hours … weeks …”, the ECG data, including the heart rate metrics are measured for a plurality of hours/days/weeks and can be stored and retrieved in one batch to be analyzed).
Regarding Claim 14, modified Sipe discloses the method of claim 1, further comprising transmitting a signal to an external device for outputting the alert of hypothyroidism or hyperthyroidism on a display unit of the external device (Fig. 4, element 410, “output circuitry”, para. [0186], “output circuitry can be configured to provide the server output to one or more remote output devices … computers, handheld devices, smart phones …”, Fig. 7A, element 710 and 712, and para. [0219], “if triggering criteria has occurred the processor can generate an alert to the HCP and output the alert … the alert can include a text message …”). 
Regarding Claim 15, Sipe discloses a non-transitory computer readable medium storing a plurality of instructions executable by a computer, wherein the plurality of instructions, when executed, causes the computer to perform a method (para. [0084]) comprising: 
receiving drug taking information of a patient (Fig. 5A, element 502, and para. [0188], “receiving drug prescription information for a patient”), wherein the drug taking information includes a prescription date of a medication prescribed for the patient (para. [0188], “drug prescription information can include drug type and name, dosage amount and timing information …”, dosage timing information includes a date prescribed); 
receiving heart rate measurements of the patient (Fig. 5A, element 504, para. [0061], “ECG metrics including at least one heart rate parameter can include at least one of heart rate …”, and para. [0192], “analyze ECG data to derive one or more ECG metrics … heart rate metrics”) for an extended period comprising a plurality of days during which the patient is supposed to take the medication (para. [0192], “heart rate metrics can include average heart rate for a predetermined period of time … hours … days … weeks …” and para. [0194], “identify drug prescription information for the selected period of time …”, the received heart rate information is received along with the drug taking information); 
computing a heart rate index for one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”); 
causing to generate an alert for sending to the patient if the heart index is smaller than a first reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0232], “…may include bradycardia thresholds … when the patient’s average heart rate drops below the value set by the HCP controllable event parameters … report via the informational alert …”); and 
causing to generate an alert for sending to the patient if the rate index is greater than a second reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0234], “…may include tachycardia thresholds … when the patients average heart rate rises above the value set by the HCP controllable event parameters … report via the informational alert …”).
However, Sipe does not explicitly disclose the patient is a hyperthyroidism patient taking a hyperthyroidism medication, and the generated alerts are either a hypothyroidism alert or a hyperthyroidism alert with reference values associated with hyperthyroidism or hypothyroidism.
Moon teaches of a system for managing and predicting hyperthyroidism by monitoring a resting heart rate of a patient (Abstract, and para. [0001]). Moon further teaches of monitoring a heart rate of a patient and outputting an alert if a heart rate is greater than a reference heart rate (para. [0040]). Moon further teaches that by monitoring a patients heart rate, it is possible to determine and increase the adherence to the patient’s medication and predict if a patient has stopped taking a medication (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sipe to explicitly use the method of monitoring a patients heart rate to determine if a patient has a risk of hyperthyroidism or hypothyroidism. Moon teaches that hyperthyroidism and predicting the occurrence can be done using a wearable device, specifically using a resting heart rate of the patient (para. [0004]). Further, Moon teaches that a resting heart rate can be used to output a warning to a user about potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would therefore recognize that using the method of determining if an average heart rate is above or below a threshold can be applied to determine if a patient has a risk of hyperthyroidism or hypothyroidism.
However, modified Sipe does not explicitly disclose determining if a predetermined period from the prescription data has occurred, and if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism.
Cooney teaches of a method for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sipe to explicitly disclose determining to output an alert based on if a predetermined period of time has elapsed. Cooney teaches that the method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Regarding Claim 16, Sipe discloses a server comprising a communication unit, an input unit, an output unit, at least one processing unit (Fig. 4, and para. [0181-0187], “processor, user interface, monitoring server”), wherein the user terminal is configured to: 
receive drug taking information of a patient (Fig. 5A, element 502, and para. [0188], “receiving drug prescription information for a patient”), wherein the drug taking information includes a prescription date of a medication prescribed for the patient (para. [0188], “drug prescription information can include drug type and name, dosage amount and timing information …”, dosage timing information includes a date prescribed), 
receive heart rate measurements of the patient (Fig. 5A, element 504, para. [0061], “ECG metrics including at least one heart rate parameter can include at least one of heart rate …”, and para. [0192], “analyze ECG data to derive one or more ECG metrics … heart rate metrics”) for an extended period comprising a plurality of days during which the patient is supposed to take the medication (para. [0192], “heart rate metrics can include average heart rate for a predetermined period of time … hours … days … weeks …” and para. [0194], “identify drug prescription information for the selected period of time …”, the received heart rate information is received along with the drug taking information), 
compute a first heart rate index for a first one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”), 
generate an alert for the patient if the first heart index for the first day is smaller than a first reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0232], “…may include bradycardia thresholds … when the patient’s average heart rate drops below the value set by the HCP controllable event parameters … report via the informational alert …”), 
compute a second heart rate index for a second one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”), and 
generate an alert if the second heart rate index is greater than a second reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0234], “…may include tachycardia thresholds … when the patients average heart rate rises above the value set by the HCP controllable event parameters … report via the informational alert …”).
However, Sipe does not explicitly disclose the patient is a hyperthyroidism patient taking a hyperthyroidism medication, and the generated alerts are either a hypothyroidism alert or a hyperthyroidism alert with reference values associated with hyperthyroidism or hypothyroidism.
Moon teaches of a system for managing and predicting hyperthyroidism by monitoring a resting heart rate of a patient (Abstract, and para. [0001]). Moon further teaches of monitoring a heart rate of a patient and outputting an alert if a heart rate is greater than a reference heart rate (para. [0040]). Moon further teaches that by monitoring a patients heart rate, it is possible to determine and increase the adherence to the patient’s medication and predict if a patient has stopped taking a medication (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server disclosed by Sipe to explicitly use the method of monitoring a patients heart rate to determine if a patient has a risk of hyperthyroidism or hypothyroidism. Moon teaches that hyperthyroidism and predicting the occurrence can be done using a wearable device, specifically using a resting heart rate of the patient (para. [0004]). Further, Moon teaches that a resting heart rate can be used to output a warning to a user about potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would therefore recognize that using the method of determining if an average heart rate is above or below a threshold can be applied to determine if a patient has a risk of hyperthyroidism or hypothyroidism.
However, modified Sipe does not explicitly disclose determining if a predetermined period from the prescription data has occurred, and if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism.
Cooney teaches of a system for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sipe to explicitly disclose determining to output an alert based on if a predetermined period of time has elapsed. Cooney teaches that the method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Regarding Claim 17, Sipe discloses a user terminal comprising a communication unit, an input unit, an output unit, at least one processing unit (Fig. 4, and para. [0181-0187], “processor, user interface, monitoring server”), wherein the user terminal is configured to: 
receive drug taking information of a patient (Fig. 5A, element 502, and para. [0188], “receiving drug prescription information for a patient”), wherein the drug taking information includes a prescription date of a medication prescribed for the patient (para. [0188], “drug prescription information can include drug type and name, dosage amount and timing information …”, dosage timing information includes a date prescribed), 
receive heart rate measurements of the patient (Fig. 5A, element 504, para. [0061], “ECG metrics including at least one heart rate parameter can include at least one of heart rate …”, and para. [0192], “analyze ECG data to derive one or more ECG metrics … heart rate metrics”) for an extended period comprising a plurality of days during which the patient is supposed to take the medication (para. [0192], “heart rate metrics can include average heart rate for a predetermined period of time … hours … days … weeks …” and para. [0194], “identify drug prescription information for the selected period of time …”, the received heart rate information is received along with the drug taking information), 
compute a first heart rate index for a first one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”), 
generate an alert for the patient if the first heart index for the first day is smaller than a first reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0232], “…may include bradycardia thresholds … when the patient’s average heart rate drops below the value set by the HCP controllable event parameters … report via the informational alert …”), 
compute a second heart rate index for a second one of the plurality of days using one or more of the heart rate measurements (Fig. 7A, element 706, “monitor the ECG data for an occurrence of the criteria”, para. [0219], “processor can then monitor the ECG for an occurrence of the triggering criteria …”, and para. [0192], “heart rate metrics can include average heart rate …”), and 
generate an alert if the second heart rate index is greater than a second reference value (Fig. 7A, element 708 and 710, “processor can determine whether the triggering criteria has occurred … if the triggering criteria has occurred, the processor can generate an alert …”, and para. [0234], “…may include tachycardia thresholds … when the patients average heart rate rises above the value set by the HCP controllable event parameters … report via the informational alert …”).
However, Sipe does not explicitly disclose the patient is a hyperthyroidism patient taking a hyperthyroidism medication, and the generated alerts are either a hypothyroidism alert or a hyperthyroidism alert with reference values associated with hyperthyroidism or hypothyroidism.
Moon teaches of a system for managing and predicting hyperthyroidism by monitoring a resting heart rate of a patient (Abstract, and para. [0001]). Moon further teaches of monitoring a heart rate of a patient and outputting an alert if a heart rate is greater than a reference heart rate (para. [0040]). Moon further teaches that by monitoring a patients heart rate, it is possible to determine and increase the adherence to the patient’s medication and predict if a patient has stopped taking a medication (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server disclosed by Sipe to explicitly use the method of monitoring a patients heart rate to determine if a patient has a risk of hyperthyroidism or hypothyroidism. Moon teaches that hyperthyroidism and predicting the occurrence can be done using a wearable device, specifically using a resting heart rate of the patient (para. [0004]). Further, Moon teaches that a resting heart rate can be used to output a warning to a user about potential thyroid abnormality (para. [0040]). A person with ordinary skill in the art would therefore recognize that using the method of determining if an average heart rate is above or below a threshold can be applied to determine if a patient has a risk of hyperthyroidism or hypothyroidism.
However, modified Sipe does not explicitly disclose determining if a predetermined period from the prescription data has occurred, and if, on the second day, the predetermined period has not passed from the prescription date, the method does not generate the hyperthyroidism alert even if the second heart rate index is greater than the second reference value associated with hyperthyroidism.
Cooney teaches of a system for facilitating the monitoring and evaluating a patients reaction to medications (Abstract). Cooney further teaches determining if a period has elapsed based on a prescription date and monitor patterns in the various physiological sensors, for example a pulse rate (para. [0049]). Cooney further teaches notifications can be sent to a user based on the information (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sipe to explicitly disclose determining to output an alert based on if a predetermined period of time has elapsed. Cooney teaches that the method is able to determine the effects of the medication over a period of time to determine potential side effects of the medication and to determine the intended effects to determine the medications efficacy (para. [0016]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-11, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791